DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement lists US Patent 9,851,271 B1 to Miguez et al. with a patent date of 12/26/2017.  Said “Patent” however appears to be incorrect information thus is not considered.

Reasons for Allowance
Claims 1-11 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 6, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter (or an equivalent):  
“…a lower clamp (23) comprising:
a top surface, a bottom surface, a right side, a left side, an elongated channel located at the right side and passing through said top surface and said bottom surface, an elongated channel located at the left side passing through said top surface and said bottom surface, a circular aperture located at the center of the lower clamp that passes through the top surface and the bottom surface and wherein the hollow shaft has been inserted in said circular aperture via the bottom surface of the lower clamp; 
an upper clamp (24) comprising:
a top surface, a bottom surface, a right side, a left side, an elongated channel located at the right side and passing through said top surface and said bottom surface, an elongated channel located at the left side and passing through said top surface and said bottom surface, a circular aperture that passes through the top surface and the bottom surface and wherein the hollow shaft has been inserted through said circular aperture of the upper clamp via said lower surface of the upper clamp and wherein the upper clamp is superimposed on the lower clamp while positioning the elongated channels of the lower clamp and the elongated channels of the upper clamp around the base, wherein said elongated channels may be laterally rotated around the base and wherein each one of the engine head bolts may be inserted through each one of said elongated channels and further threaded into threaded engine holes in order to secure said supporting section to the engine block…” 
(Claims 2-4 and 11 are dependent on claim 1.)
(Claims 7-10 are dependent on claim 6.) 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

This application is in condition for allowance except for the following formal matters: 
	
Drawings
The drawings are objected to because they fail to indicate “flat lower surface 38” and “a first O-ring channel 48” described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Specification
The disclosure is objected to because:
On page 10, line 8 appears having an editorial error, which could be changed to --First internal threaded end 43--.
  On page 10, line 21 appears having an editorial error, which could be changed to --it comprises top section 62 having 
On page 12, line 19 appears having an editorial error, which could be changed to --Lower and upper clamps 23 and 24 are kept confined to the exterior of the shaft 20--.
Appropriate correction is required.
	
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires when new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims.
Misnumbered claim 4 immediately following claim 1 has been renumbered claim 11.


--1.    A device for detecting leaks in engine cylinders in an open internal combustion engine having the engine head [[dismantle]] dismantled from the engine block, said device comprising: 
a) 	a dual gauge leak down tester;
b) 	an air hose adapter, coupled to the dual gauge leak down tester;
c) 	a hollow shaft comprising:
a first internally threaded end coupled to said air hose adapter; 
a second internally threaded end having a cylindrical flange comprising an upper surface and a lower surface; (This added limitation provides proper antecedent basis for claim 11)
a first O-ring channel located at the lower surface of the cylindrical flange;
a second O-ring channel located below said first O-ring channel;
d)    	a first O-ring dimensioned to fit and inserted in said first O-ring channel on the hollow shaft;
e)    	a second O-ring dimensioned to fit and inserted in said second O-ring channel on the hollow shaft;
f)    	a supporting section comprising:
a base comprising an upper surface, a lower surface, a central rounded aperture passing [[throughout]] through said upper and lower surfaces and wherein the second internally threaded end of the shaft is inserted on the central rounder aperture of said base via the upper surface of said base;
a sealing unit comprising an upper surface placed under the lower surface of the base, a lower surface, and a central rounded aperture passing through said upper and lower surfaces and placed in a concentric position with respect to the central rounded aperture of said base;
through said top surface and said bottom surface, wherein the bottom surface comprises a central countersunk section;
a centrally vented countersunk bolt inserted through the countersunk of said washer, passing through the central rounded apertures of the sealing unit and the base and threaded to the second internally threaded end of [[said]] the hollow shaft, while confining the washer, the sealing unit and the base between said bolt and [[said]] the hollow shaft and creating a continuous internal airtight path passing through the dual gauge leak-down tester, the air hose adapter, the hollow shaft and the vented countersunk bolt and wherein said supporting section may be positioned above a cylinder in order to deliver pressured air flow inside said cylinder;
g) 	a security section comprising:
a lower clamp comprising:
a top surface, a bottom surface, a right side, a left side, an elongated channel located at the right side and passing [[throughout]] through said top surface and said bottom surface, an elongated channel located at the left side passing [[throughout]] through said top surface and said bottom surface, a circular aperture located at the center of [[said]] the lower clamp that passes [[throughout]] through the top surface and the bottom surface and wherein the hollow shaft has been inserted in said circular aperture via the bottom surface of [[said]] the lower clamp; 
an upper clamp comprising:
a top surface, a bottom surface, a right side, a left side, an elongated channel located at the right side and passing [[throughout]] through said top surface and said bottom surface, an elongated channel located at the left side and passing [[throughout]] through said top surface and said bottom surface, a through the top surface and the bottom surface and wherein the hollow shaft has been inserted through said circular aperture of [[said]] the upper clamp via said lower surface of the upper clamp and wherein the upper clamp is superimposed on the lower clamp while positioning the elongated channels 
h) 	a cylindrical shaft collar [[unit]] comprising:
an upper section comprising a threaded lateral aperture,
a security screw fastened into said threaded lateral aperture, 
a lower section having a narrower external diameter that the diameter of the upper section and
wherein the hollow shaft has been inserted into said cylindrical shaft collar via the [[bottom]] lower section and the security screw has been tightened in order to confine the upper and lower clamps between said cylindrical shaft collar and the base; and 
wherein detecting leaks in a cylinder is achieved by coupling a pressurized air source to the leak-down tester and allowing a pressurized air to pass to the interior of [[an]] the cylinder [[throughout]] through the leak-down tester and the internal airtight path formed by the air [[hoe]] hose adapter, the hollow shaft and the vented countersunk bolt, and the measuring the percentage of air pressure entering the cylinder and the percentage of air pressure coming out the cylinder by means of the gauges of the leak-down tester.--

11.    The device as recited in Claim 1, further comprising a counterbore section on the bottom surface of the lower clamp wherein the [[top]] upper surface of the cylindrical flange is housed.--

--2.    The device as recited in Claim 1, further comprising a counterbore section on the top surface of the upper clamp wherein the [[bottom]] lower section of the cylindrical shaft collar is housed.--

--3.    The device as recited in Claim 2, further comprising a first rounded flange and a second rounded flange on the top surface of the washer [[flange]], wherein said first and second flanges are concentric and wherein said first rounded section is housed in the rounded aperture of the sealing unit and said second [[round]] rounded flange is housed in the central aperture of the base.--

--4.    The device as recited in Claim 3, further comprising ergonomic indentations in the elongated body of [[said]] the hollow shaft.--

--5.    The device as recited in Claim [[4]] 1, further comprising ergonomic indentations in the elongated body of [[said]] the hollow shaft.--

--6.    A device for detecting leaks in engine cylinders in an open internal combustion engine having the engine head dismantle from the engine block, said device comprising:
a)    	a [[shat]] shaft comprising:
an elongated cylindrical main body;
a continuous internal channel along said elongated cylindrical main body;
a first internally threaded end; 
a second internally threaded end; 
a rounded indentation;

a first O-ring channel located at the lower surface of said cylindrical flange; a second O-ring channel located below said cylindrical flange;
b)    	a first O-ring dimensioned to fit and inserted in said first O-ring channel;
c)    	a second O-ring dimensioned to fit and inserted in said second O-ring channel;
d) 	an air hose adapter comprising:
a first end comprising a plugin section ready to be connected to air hose; 
a second end comprising a threaded section threaded to the first internally threaded end of [[said]] the hollow shaft;
e) 	a supporting section comprising:
a base comprising an upper surface, a lower surface; a central rounded aperture passing [throughout]] through said upper and lower surfaces and wherein the second internally threaded end of the hollow shaft is inserted on the central rounded aperture of the base via the upper surface of said base until the lower surface of the cylindrical flange is in contact with the upper surface of the base;
a sealing unit comprising an upper surface placed under the lower surface of the base, a lower surface, and a central rounded aperture passing through said upper and lower surfaces and placed in a concentric position with respect to the central rounded aperture of said base;
a countersink washer comprising a top surface located on top of the lower surface of said sealing unit, a bottom surface, and a central rounded aperture passing [[throughout]] through said top surface and said bottom surface, and a countersunk section located at the bottom surface and surrounding said central rounded aperture of the sealing unit;
a centrally vented countersunk bolt inserted through the countersunk section of the washer and passing through the central rounded apertures of the sealing unit and the base and threaded to the second internally threaded end of [[said]] the hollow shaft, while confining the the hollow shaft and creating a continuous internal airtight path passing through the air hose adapter, the hollow shaft and the vented countersunk bolt and wherein said supporting section may be positioned above a cylinder in order to deliver pressured air flow inside said cylinder;
f)   	a security section comprising:
a lower clamp comprising a top surface, a bottom surface, a right side, a left side, an elongated channel located at the right side and passing [[throughout]] through said top surface and said bottom surface, an elongated channel located at the left side passing [[throughout]] through said top surface and said bottom surface, a circular aperture located at the center of [[said]] the lower clamp that passes [[throughout]] through the top surface and the bottom surface and wherein the cylindrical flange of the hollow shaft has been inserted in said central circular aperture via the bottom surface of [[said]] the lower clamp;
g)    	an upper clamp comprising:
a top surface, a bottom surface, a right side, a left side, an elongated channel located at the right side and passing [[throughout]] through said top surface and said bottom surface, an elongated channel located at the left side and passing [[throughout]] through said top surface and said bottom surface, a circular aperture that passes [[throughout]] through the top surface and the bottom surface and wherein the hollow shaft has been inserted through said circular aperture of [[said]] the upper clamp via said lower surface of the upper clamp and wherein the upper clamp is superimposed on the lower clamp while positioning the elongated channels 

a top section with a threaded lateral aperture;
a security screw fastened into said threaded lateral aperture;
a bottom section having a narrow external diameter than the external diameter of [[the]] a top section and
wherein the hollow shaft has been inserted into said cylindrical shaft collar via the bottom section, until the bottom section of said cylindrical shaft collar is inserted into the central rounded aperture of the upper clamp and the security screw is and tightened in the rounded indentation of the hollow shaft in order to confine the upper and lower clamps between [[the]] said cylindrical shaft collar and the base; [[and]] 
wherein the device may be coupled to a dual gauge leak down tester by coupling [[the]] a plugin section of the air hose adapter with the leak down tester;
wherein the internal channel of the air hose adapter is in direct communication with the continuous internal channel of the hollow shaft, which is also in direct communication with [[the]] a central aperture of the bolt, thus creating an airtight path that allows the flow of pressured air; and
wherein the detection of leaks in a cylinder is achieved by coupling a pressurized air source to the leak down tester already connected to device and further allowing pressurized air to enter into the interior of the cylinder via the device and further measuring the percentage of air pressure entering the cylinder and the percentage of air pressure coming out from the cylinder by means of the gauges of the leak-down tester.--

--9.    The device as recited in Claim 8, further comprising a first rounded flange and a second rounded flange on the top surface of the countersink washer [[flange]], wherein said first and second flanges are concentric and wherein said first rounded [[section]] flange is housed in the rounded aperture of the sealing unit and said second [[round]] rounded flange is housed in the central aperture of the base.--
--10.    The device as recited in Claim 9, further comprising ergonomic indentations in the elongated body of [[said]] the hollow shaft.—
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record discussed below and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0279282 A1 to Williams (closest prior art of record reference found) discloses a device (100) for detecting leaks in engine cylinders in an open internal combustion engine having the engine head dismantled from the engine block (151), the device (100) comprising many of the structures recited in the independent claims 1 and 6.  Williams however, as shown in figs. 6, 19 (reproduced below), fails to disclose at least a lower clamp having an elongated channel… and an upper clamp having an elongated channel...  Williams device (100) comprises one single clamp (131) having no elongated channel.

    PNG
    media_image1.png
    524
    619
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    1112
    683
    media_image2.png
    Greyscale




US 6,298,716 B1 to Havice discloses a device for detecting leaks in engine cylinders (14) in an open internal combustion engine having the engine head dismantled from the engine block (12), the device comprising many of the structures recited in the independent claims 1 and 6.  Havice, however, as shown in figs. 1, 6 (reproduced below), fails to disclose at least a lower clamp having an elongated channel… and an upper clamp having an elongated channel…  At best, Havice device comprises one single clamp (60) having no elongated channel.

 
    PNG
    media_image3.png
    1249
    707
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    835
    897
    media_image4.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           May 7, 2021